Citation Nr: 0500795	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected recurrent dislocation right shoulder status 
postoperative repair of right shoulder (dominant), currently 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September to 
November 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the Waco, Texas, VA 
Regional Office (RO) which granted service connection for 
right shoulder disability and assigned a 20 percent rating, 
effective January 31, 2002.  The Board remanded this issue in 
June 2004.  By rating decision in August 2004, the RO 
increased the rating to 30 percent, effective July 20, 2004. 

The veteran initially requested a Board hearing at the RO, 
however, he withdrew that request in August 2003.


FINDING OF FACT

Since January 31, 2002, the veteran's service-connected 
recurrent dislocation right shoulder status postoperative 
repair of right shoulder (dominant) has been manifested by 
limitation of motion with additional functional loss due to 
pain, weakness and fatigue so as to effectively limit motion 
of the right arm to midway between the side and shoulder 
level. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
recurrent dislocation right shoulder status postoperative 
repair of right shoulder (dominant) have been met, effective 
from January 31, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, and 
Code 5201 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2002, September 2003, and December 2003 RO letters, the 
November 2002 rating decision, and the July 2003 statement of 
the case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the September 2002, 
September 2003, and December 2003 letters, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the September 2002, September 2003, 
and December 2003 letters implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in September 2002, prior to the RO's decision to 
deny the claim in November 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and VA 
examination reports.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with his claim. 

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected recurrent dislocation right 
shoulder status postoperative repair of right shoulder 
(dominant) warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As noted in the introduction, the right shoulder disability 
was initially rated as 20 percent disabling, effective from 
January 31, 2002.  The rating was subsequently increased to 
30 percent, effective from July 20, 2004.  The Board must 
therefore consider whether a rating in excess of 20 percent 
was warranted prior to July 20, 2004, and whether a rating in 
excess of 30 percent is warranted from that date on. 

The veteran's service-connected recurrent dislocation right 
shoulder status postoperative repair of right shoulder 
(dominant) has been rated by the RO under the provisions of 
Diagnostic Code 5201.  Under this regulatory provision, a 
rating of 30 percent is warranted where arm motion is limited 
to midway between side and shoulder level.  A rating of 40 
percent is warranted where arm motion is limited to 25 
degrees from side.  

Under Diagnostic Code 5202, a rating of 30 percent is 
warranted where there is marked deformity from malunion of 
the humerus or when there is frequent episodes and guarding 
of all arm movements with recurrent dislocation of the 
humerus at the scapulohumeral joint.  The next highest rating 
of 50 percent is warranted where there is fibrous union of 
the humerus.  A 60 percent rating is warranted where there is 
a nonunion of the humerus or false flail joint.  The highest 
rating available under Diagnostic Code 5203 is 20 percent. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A January 2002 letter from a private doctor indicates that 
the veteran has mild restriction in motion in his right 
shoulder and notes pain with pressure and decreased ability 
to perform normal activities.  A January 2002 radiology 
report from Baylor University Medical Center demonstrated 
that "internal and external rotation views of the right 
shoulder reveal no evidence of acute fracture, periostits or 
destructive osseous lesion.  There is moderate narrowing of 
the right shoulder joint.  Post operative changes noted at 
the lateral aspect of the scapula and there are also metallic 
shotgun pellets superimposed over the right shoulder girdle.  
Some ossific density inferiorly mid right clavicle extending 
inferiorly over the coracoid process which may relate to old 
trauma and/or degenerative changes."

A May 2002 VA treatment record reveals treatment for right 
shoulder pain.  The veteran underwent a VA examination in 
November 2002 and the examiner found "[r]ecurring 
dislocation of the right shoulder with operative repair in 
1957 with continued progressive shoulder pain and diminished 
range of motion of the shoulder."  X-rays reflected advanced 
degenerative arthritis of the shoulder.  The examiner found 
that anterior flexion was 110 degrees, extension was 45 
degrees, abduction is 90 degrees, external rotation is 45 
degrees, and internal rotation is 45 degrees.  

Another VA examination was conducted in July 2004 to account 
for functional loss due to pain.  The examiner found 
"increased prominence of the AC joint on the right side due 
to degenerative changes."  Also, slight weakness of the 
rotator cuff musculature.  The examiner found on the right 
shoulder "combined abduction (of the glenohumeral joint and 
scapulothoracic joint) takes him only to 80 degrees" with 
pain beginning at 60 degrees.  The left shoulder abduction 
was to 160 degrees.  There was no residual instability in the 
right shoulder.  Pain on movement in the right shoulder began 
at 60 degrees.  The X-ray revealed degenerative joint disease 
of AC joint and staples over the glenoid from the surgery.  
The examiner noted that the "patient is having some gradual 
development of increased pain and restricted movement in the 
past couple of years . . . functional loss is increased also 
by weakness and fatigue."  The examiner noted that the 
shoulder gets weak with repetitious activity.  The examiner 
estimated an additional reduction of function of 30% from 
pain, fatigability, and muscle weakness with flare-ups.  This 
would appear to effectively limit motion to approximately 
midway between the side and shoulder level.  

The preponderance of the evidence shows, however, that a 
higher rating is not warranted.  To achieve a 40 percent 
rating the arm must be limited in motion to 25 degrees from 
its side.  Such limitation has not been show even with 
consideration give to additional functional loss due to pain, 
weakness, fatigue, and incoordination.  There is also no 
evidence of fibrous union or nonunion to warrant a higher 
rating under Diagnostic Code 5202.  Consequently, the veteran 
is appropriately rated at 30 percent.     

The question remains as to whether a rating in excess of 20 
percent is warranted prior to July 20, 2004 (the date of the 
VA examination directed by the Board in its remand).  In this 
regard, the Board notes that there is no clear evidence that 
the criteria for the next higher rating of 30 percent were 
met prior to this time.  However, the reason for the Board's 
remand for a new examination was that the prior VA 
examination was inadequate in not reporting whether there was 
any additional functional loss due to pain, weakness, 
fatigue, and/or incoordination.  In view of the clear 
evidence of such additional functional loss in the July 2004 
VA examination report, and giving credence to the veteran's 
complaints of pain prior to that time, the Board believes 
that all reasonable doubt must be resolved in the veteran's 
favor.  The Board therefore finds that a 30 percent rating 
under Code 5201 is warranted during the entire period covered 
by this appeal; that is, from January 31, 2002.  This is the 
effective date of the initial grant of service connection as 
determined by the RO.  Fenderson.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a disability rating of 30 percent effective 
from January 31, 2002, is warranted.  To this extent, the 
appeal is granted. 

Entitlement to a disability rating in excess of 30 percent is 
not warranted.  To this extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


